Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 1/26/21, the Applicant amended claims 1, 12 19, canceled 21, added claim 22 and argued claims previously rejected in the Office Action dated 12/8/20. 
	In light of the Applicant’s amendments and remarks, the claims rejected under 35 USC 102 have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the limitation “wherein the single collaborative classifier is combined with a cycle consistency and noun preservation losses” should be interpreted. How is cycle consistency calculated? How are noun preservation losses calculated? 
The claim also recites “wherein the classifying determines an accuracy of the classification of the style of the input message based on an overlap of nouns between the classified input message and the input message”. It is unclear how the accuracy of the classification of the style of the input message is calculated? Is there a threshold or criteria to determine and how will that equate to a measure of accuracy. Appropriate correction is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-8, 10-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu, United States Patent Publication 2016/0294755, in view of Sawaf, United States Patent Publication 2015/0248400.
Claim 1:
	Prabhu discloses:
classifying, via a computer, a style of an input message, the input message being unlabeled data (see paragraphs [0007] and [0060]). Prabhu teaches analyzing the input message, determining if the message has an offensive language. The initial message is unlabeled, then the message is classified with a style as either offensive or non-offensive; 
translating, via a computer, the input message into a second style (see paragraphs [0060] and [0066]). Prabhu teaches translating the input message to be analyzing the sentiment of a message using a machine learning system that has been trained to identify offensive words, phrases, etc.;
automatically re-writing, by the computer, the input message into a second message having the second style (see paragraphs [0066] and [0071]). Prabhu teaches re-writing the input message into a second message having a second style; and 
distributing, via the computer, the second message in the second style (see paragraph [0072] and [0073]). Prabhu teaches distributing the second message in the second style.
wherein the re-writing, via the computer, authenticates the second message having the second style by comparing nouns of the re-written input message with nouns of the input message (see paragraph [0026], [0056, [0057], [0061], [0106], [0107]). Prabhu teaches comparing the nouns in the re-written message to determine if it triggers offensive language and will alert the user based on the proximity of the nouns to the trigger words. Prabhu also teaches during the training phase, rewriting the input message into the second message having a second style and nouns as in the first message.

Prabhu fails to expressly disclose the input message is part of non-parallel data that is decoded via a single collaborative classifier.

Sawaf discloses:
wherein the input message is part of non-parallel data that is decoded via a single collaborative classifier (see paragraph [0043]). Sawaf teaches the input message is part of non-parallel data that is decoded via a single collaborative classifier. Sawaf also teaches using a classifier that works for various categories and various types of inventory data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include non-parallel input data decoded using a single collaborative classifier for the purpose of efficiently decoding and classifying multiple types of data, as recited by Sawaf.


Claim 5:
	Prabhu discloses:
wherein the second message has a same content as the input message but is re-phrased to have the second style (see paragraph [0071]). Prabhu teaches the second message has the same content as the input message but is re-phrased to have the second style.

Claim 6:
	Prabhu discloses:
wherein the second style is conformed to the first style by comparing a noun presence for the first message with a noun presence for the second message (see paragraphs [0056]-[0057] and [0106]-[0107]). Prabhu teaches wherein the second style is conformed to the first style by comparing the noun presence for the first message with a noun presence of the second message.

Claim 7:
	Prabhu discloses:
wherein a single classification is performed (see paragraph [0060]). Prabhu teaches wherein a single classification is performed as either offensive or non-offensive.

Claim 8:
	
wherein a user overrides the distributing of the second message such that the first message is distributed (see paragraph [0065]). Prabhu teaches a wherein a user overrides the distribution of the message. 

Claim 10:
	Prabhu discloses:
wherein, in a training phase, the re-writing re-writes the second message into a third message having an opposite style, and wherein the third message is compared with the first message for a same style (see paragraphs [0027] and [0071]). Prabhu teaches while in training phase, the rewrite can offer a plurality of positive recommendations and the analysis can always offer to send an offensive message which is the same style as the first message.

Claim 11:
	Prabhu discloses:
embodied in a cloud-computing environment (see paragraphs [0032] and [0034]). Prabhu teaches a social media application provided by a user and executed on a user’s mobile device. 

Claims 12, 16-18:
	Although Claims 12 and 16-18 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1, 5-7, respectively. 

Claims 19, 20:
	Although Claims 19 and 20 are system claims, they are interpreted and rejected for the same reasons as Claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu, in view of Sawaf, in further view of Strope et al., United States Patent 10083157 B2 (hereinafter “Strope”).
Claim 2:
	Prabhu and Sawaf fail to expressly disclose encoding an input message into a vector representation. 

	Strope discloses:
wherein the translating translates the message into the second style via an encoder that encodes the Input message into a vector representation (see column 3 lines 17-26). Strope teaches translating an input message into a second style by encoding an input message into a vector representation.



Claim 3:
	Prabhu discloses:
wherein the re-writing re-writes the input message into the second message via a decoder neural network that transforms the input message into the second message having the second style (see paragraph [0060]). Prabhu teaches rewriting the message into a second message using a neural network that recommends positive alternatives.

Prabhu and Sawaf fail to expressly disclose encoding an input message into a vector representation. 

	Strope discloses:
wherein the re-writing re-writes the input message into the second message via a decoder network that transforms the vector representation of the input message into the second message having the second style (see column 3 lines 26-33). Strope teaches translating an input message into a second style by a decoder language model that transforms the vector representation into second style.



Claim 4:
	Prabhu and Sawaf fail to expressly disclose encoding an input message into a vector representation. 

	Strope discloses:
wherein an attention mechanism is placed between the encoder and the decoder to give the decoder additional power in creating the second message (see column 8 lines 19-55). Stope teach a mechanism placed in between the encoder and decoder that gives the decoder power in correctly creating the second message.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the additional mechanism to ensure correct decoding for the purpose of efficiently rewriting text into specific styles of interest, as recited by Strope.

Claims 13-15:
	Although Claims 13-15 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 2-4, respectively. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu, in view of Sawaf, in further view of Fu et al., United States Patent Publication 2019/0295302 (hereinafter “Fu”).
Claim 22:
	Prabhu and Sawaf fails to expressly disclose non-parallel data.

	Fu discloses:
wherein the single collaborative classifier is combined with a cycle consistency and noun preservation losses, and wherein the classifying determines an accuracy of the classification of the style of the input message based on an overlap of nouns between the classified input message and the input message. (see paragraph [0126]). Fu teaches translating data using a classifier that is combined with cycle consistency and losses. The one-to one mapping ensures accuracy of the translation and type of message.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhu and Sawaf to include a cycle consistency and losses to determine accuracy for the purpose of efficiently translating data using classifiers, as taught by Fu.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/26/2021